Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered September 1, 2005. The judgment convicted defendant, upon a jury verdict, of burglary in the third degree and attempted petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of burglary in the third degree (Penal Law § 140.20) and attempted petit larceny (§§ 110.00, 155.25). Viewing the evidence in light of the elements of the crime of burglary as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict with respect to that crime is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Martoche, Centra and Peradotto, JJ.